DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities:  the claims recite the abbreviations, “TCP” for “Transport Control Protocol” such as in line 1 of claim 1 and “IP” for “Internet Protocol” such as in line 3 of claim 4. However, these abbreviations must be defined at least where mentioned for the first time.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “said IP datagram” and “the IP datagram” in lines 2-4 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim. The claim supposed to be dependent on claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Colville et al. (US 2008/0267217 A1) in view of Gupta et al. (US 2013/0254365 A1).
Regarding claim 1, Colville discloses a source proxy (104) for transmitting one or more TCP packets sent from a source device (101) to a destination device (109) over a wireless link, each TCP packet (402) comprising a TCP data section (405) and a TCP packet header (403) (figs. 1A-1B and 4A), wherein the source proxy (104) is located on said wireless link and is configured to: receive said one or more TCP packets (e.g. fig. 4A; paragraph [0081]); determine a simple compression mode packet (414) from said one or more TCP packets (402) by removing 
Colville doesn’t disclose header that comprises a connection identifier, and acknowledge reception to the source proxy.
Gupta teaches header that comprises a connection identifier, and acknowledge reception to the source proxy (paragraph [0041]; [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use header that comprises a connection identifier, and acknowledge reception to the source proxy as taught by Gupta into Colville in order to reduce congestion and dropping of packets.
Regarding claim 13-14.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colville in view of Gupta, and further in view of Border et al. (US 2002/0071436 A1).
Regarding claim 4, as applied above, the modified communication of Colville discloses the source device is configured to exchange TCP packets with the source proxy over a source TCP connection, and the destination device is configured to exchange TCP packets with the destination proxy over a destination TCP connection. However, the modified communication of Colville doesn’t disclose the connection exchange is according to the TCP/IP protocol stack.  
Border teaches the connection exchange is according to the TCP/IP protocol stack (figs. 1, 3-4B; paragraph [0095]; [0130]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the connection exchange is according to the TCP/IP protocol stack as taught by Border into the modified communication of Colville in order to properly standardize the communication and to improve resource utilization.
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Colville in view of Gupta, and further in view of Teng (US 2006/0126663 A1).
Regarding claim 5-6, as applied above, the modified communication of Colville discloses the source proxy and the destination proxy being configured to exchange simple compression mode frames over said wireless link and to acknowledge reception of each simple compression mode frame.  
The modified communication of Colville doesn’t disclose the source proxy is further configured to encapsulate each simple compression mode packet into an IP datagram and to encapsulate said IP datagram into a simple compression mode frame, wherein the source proxy and the destination proxy are configured to fragment a simple compression mode frame into two 
Teng teaches the source proxy is further configured to encapsulate each simple compression mode packet into an IP datagram and to encapsulate said IP datagram into a simple compression mode frame (e.g. figs. 1-3), and wherein the source proxy and the destination proxy are configured to fragment a simple compression mode frame into two or more fragments depending on a predefined frame size related to specifications of the wireless link (e.g. paragraph [0018]; [0021]-[0025]; [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the source proxy is further configured to encapsulate each simple compression mode packet into an IP datagram and to encapsulate said IP datagram into a simple compression mode frame, wherein the source proxy and the destination proxy are configured to fragment a simple compression mode frame into two or more fragments depending on a predefined frame size related to specifications of the wireless link as taught by Border into the modified communication of Colville in order to reduce error and overflow.
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Colville in view of Gupta, and further in view of Ly et al. (US 2020/0022022 A1).
Regarding claim 11-12, as applied above, the modified communication of Colville discloses the source proxy and the destination proxy. However, the modified communication of Colville doesn’t disclose a wireless link is a low-power wide area network or a low-power short range wireless network, the source proxy and the destination proxy being located at gateway nodes in said low-power wide area network or low-power short-range wireless network, and 
Ly teaches a wireless link is a low-power wide area network or a low-power short range wireless network, the source proxy and the destination proxy being located at gateway nodes in said low-power wide area network or low-power short-range wireless network, and wherein said low-power wide area network uses a technology chosen in a group comprising the LoRaWan, the Sigfox, the NB-loT, IEEE.802.15.4, and Weightless (paragraph [0045]; [0093]; [0064]-[0065]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a wireless link is a low-power wide area network or a low-power short range wireless network, the source proxy and the destination proxy being located at gateway nodes in said low-power wide area network or low-power short-range wireless network, and wherein said low-power wide area network uses a technology chosen in a group comprising the LoRaWan, the Sigfox, the NB-loT, IEEE.802.15.4, and Weightless as taught by Ly into the modified communication of Colville in order to improve power consumption and efficiency of communication.
Allowable Subject Matter
Claims 2-3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection of claim 7 under 35 U.S.C. 112(b) is resolved.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461